DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed September 19, 2022, have been noted; however, these arguments are moot in view of a new grounds of rejection discussed below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2021/0092416, referred to herein as Choi) in view of Seregin et al. (US 2020/0366888, referred to herein as “Seregin”).

Regarding claim 1, Choi discloses: A method of processing video data (Choi: Fig. 4, paragraph [0042], disclosing video coding), comprising: 
making a determination, for a conversion between a video picture of a video and a bitstream of the video (Choi: paragraph [0051], disclosing that the video coder sets parameters for encoding the video data)…; and 
performing the conversion… (Choi: Fig. 4, paragraphs [0041] through [0045], disclosing conversion of the input video into a coded bitstream), 
wherein in the first coding tool, different spatial resolutions are available for different pictures in a video sequence (Choi paragraphs [0063] through [0065], disclosing adaptive resolution change to permit different spatial resolutions for different pictures in the video), and 
wherein upon determining that the first coding… is not allowed during the conversion, a height and/or a width of the video picture indicated in a picture parameter set (PPS) is inferred to be a default value of the height and/or a default value of the width (Choi: paragraph [0096], disclosing specification of picture width and height in a picture parameter set and that when not present, the value of the picture width and height may be inferred to be equal to a maximum width and height).
Choi does not explicitly disclose determining whether a first coding tool is allowed during the conversion, performing conversion based on the determination, and determining that the first coding tool is not allowed.
However, Seregin discloses determining whether a first coding tool is allowed during the conversion, performing conversion based on the determination, and determining that the first coding tool is not allowed (Seregin: Figs. 5-8, paragraphs [0061] and [0062], disclosing determining of various coding tools are enabled or disabled—e.g., allowed—during reference picture resampling and use of the coding tools to code the video input).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the coding tools of Seregin in the method of Choi.
One would have been motivated to modify Choi in this manner in order to increase coding efficiency where a reference picture block is a different size than a current picture block (Seregin: paragraph [0006]). Additionally, both Choi and Seregin are directed to the same field of endeavor, namely the changing of picture resolutions during video encoding (Choi: paragraphs [0002] and [0064]; Seregin: paragraph [0005]). 

	Regarding claim 2, Choi and Seregin disclose: The method of claim 1, wherein the default value of the height and/or the default value of the width is indicated in a sequence parameter set (SPS) syntax element associated with the video picture (Choi: paragraphs [0135] and[0136], disclosing signaling of flags in a sequence parameter set; Seregin: paragraph [0056], disclosing signaling of syntax in a sequence parameter set).
	The motivation for combining Choi and Seregin has been discussed in connection with claim 1, above.

	Regarding claim 3, Choi and Seregin disclose: The method of claim 2, wherein the default value of the height and/or the default value of the width is equal to a maximum height and/or a maximum width of the video picture of the video sequence associated with the video picture (Choi: paragraph [0096], disclosing specification of picture width and height in a picture parameter set and that when not present, the value of the picture width and height may be inferred to be equal to a maximum width and height)

	Regarding claim 4, Choi and Seregin disclose: The method of claim 1, wherein a sequence parameter set (SPS) level flag is used to indicate whether the first coding tool is allowed (Seregin: paragraph [0062], disclosing determining whether various coding tools are allowed; paragraph [0063], disclosing signaling of syntax information as to how the video was coding; paragraph [0056], disclosing use of a sequence parameter set to signal syntax).
The motivation for combining Choi and Seregin has been discussed in connection with claim 1, above.

	Regarding claim 5, Choi and Seregin disclose: The method of claim 1, wherein the conversion is performed using sub-pictures, wherein a size of a sub-picture in the video picture is in units of a coding tree unit size associated with the video picture (Choi: paragraph [0063], disclosing conversion performed using sub-pictures; paragraph [0029], disclosing use of coding tree units).

	Regarding claim 6, Choi and Seregin disclose: The method of claim 5, wherein a syntax element corresponding to a width of the sub-picture and/or a syntax element corresponding to a height of the sub-picture is included in a sequence parameter set (SPS) syntax element associated with the video picture (Choi: paragraph [0096], disclosing specification of picture width and height; paragraph [0063], disclosing conversion performed using sub-pictures; Seregin: paragraph [0056], disclosing signaling of syntax in a sequence parameter set).
The motivation for combining Choi and Seregin has been discussed in connection with claim 1, above.

	Regarding claim 7, Choi and Seregin disclose: The method of claim 6, wherein the syntax element corresponding to the width of the sub-picture and/or the syntax element corresponding to the height of the sub-picture is expressed in units of luma coding tree unit size (Choi: paragraph [0096], disclosing use of luma samples to signal picture width and height; paragraph [0063], disclosing conversion performed using sub-pictures).
The motivation for combining Choi and Seregin has been discussed in connection with claim 1, above.

	Regarding claim 9, Choi and Seregin disclose: The method of claim 1, wherein the conversion includes encoding the video picture into the bitstream (Choi: Fig. 4, paragraphs [0041] through [0045], disclosing conversion of the input video into a coded bitstream).

Regarding claim 10, Choi and Seregin disclose: The method of claim 1, wherein the conversion includes decoding the picture from the bitstream (Choi: paragraphs [0045] and [0046], disclosing decoding of the picture from the bitstream).

Regarding claim 11, the claim recites limitations that are analogous to claim 1, above, and is therefore rejected on the same premise. (Note that Choi discloses implementation via processor, memory, and stored instructions in paragraph [0142]). 

Regarding claim 12, the claim recites limitations that are analogous to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites limitations that are analogous to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 14, the claim recites limitations that are analogous to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites limitations that are analogous to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites limitations that are analogous to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites limitations that are analogous to claim 1, above, and is therefore rejected on the same premise. (Note that Choi discloses implementation via a non-transitory computer-readable medium in paragraph [0142])

Regarding claim 18, the claim recites limitations that are analogous to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites limitations that are analogous to claim 1, above, and is therefore rejected on the same premise. (Note that Choi discloses implementation via a non-transitory computer-readable medium in paragraph [0142])

Regarding claim 20, the claim recites limitations that are analogous to claim 2, above, and is therefore rejected on the same premise.

Allowable Subject Matter
Claims 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Choi—either alone or in combination with other prior art of record, does not teach, suggest, or disclose wherein the syntax element corresponding to the width of the sub-picture is equal to a difference between the width of the sub-picture in units of luma coding tree block size and 1, and the syntax element corresponding to the height of the sub- picture is equal to a difference between the height of the sub-picture in units of luma coding tree unit size and 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484